Exhibit 10.5 

 

2016 Stock Incentive Plan
of AdvanSix Inc. and its Affiliates

 

Form of Stock Option Award Agreement

 

STOCK OPTION AWARD AGREEMENT (this “Agreement”), as of [DATE] (the “Grant
Date”), between AdvanSix Inc. (the “Company”) and [EMPLOYEE NAME].

 

1.Grant of Option. The Company has granted you an Option to purchase [NUMBER]
Shares of Common Stock, subject to the provisions of this Agreement and the 2016
Stock Incentive Plan of AdvanSix Inc. and its Affiliates (the “Plan”). This
Option is a nonqualified Option.

 

2.Exercise Price. The purchase price of the Shares covered by the Option will be
$[DOLLAR AMOUNT] per Share (“Exercise Price” or “Grant Price”).

 

3.Vesting. Except in the event of your death or Disability or as otherwise
provided in Section 8 of this Agreement relating to a Change in Control, the
Option will become exercisable as provided on the Vesting Schedule attached as
Schedule A, which is incorporated into and made a part of this Agreement.

 

4.Term of Option. The Option must be exercised prior to the close of the New
York Stock Exchange (“NYSE”) on the day before the tenth anniversary of the
Grant Date (the “Expiration Date”), subject to earlier termination or
cancellation as provided below. If the NYSE is not open for business on the
Expiration Date, the Option will expire at the close of the NYSE on the business
day immediately preceding the Expiration Date.

 

5.Payment of Exercise Price. Payment of the Exercise Price may be made in cash,
certified check, bank draft, wire transfer, postal or express money order; or
any of the following methods elected by you, subject to Committee’s discretion:

 

a.Delivering a properly executed exercise notice to the Company or its agent,
together with irrevocable instructions to a broker to deliver promptly to the
Company the amount of sale proceeds with respect to the portion of the Shares to
be acquired having a Fair Market Value on the date of exercise equal to the sum
of the applicable portion of the Exercise Price being so paid; or

 

b.Tendering (actually or by attestation) to the Company previously acquired
Shares that have been held by the Participant for at least six months and that
have a Fair Market Value on the day prior to the date of exercise equal to the
applicable portion of the Exercise Price (and if applicable, tax withholding
under Section 9 below) being so paid, provided the Committee, in consideration
of applicable accounting standards, may waive any holding period on Shares
tendered pursuant to this Section 5(b); or

 



c.Instructing the Company to withhold Shares that would otherwise be issued
having a Fair Market Value on the date of exercise equal to the applicable
portion of the Exercise Price (and if applicable, tax withholding under Section
9 below) being so paid; or

 

d.Any combination of the methods described in this Section 5.

 

Notwithstanding the foregoing, you may not tender any form of payment that the
Committee determines, in its sole and absolute discretion, could violate any law
or regulation

 

6.Exercise of Option. Subject to the terms and conditions of this Agreement, the
Option may be exercised by delivering a properly executed exercise notice to the
Company. If the Option is exercised after your death, the Company will deliver
Shares only after the Company has determined that the person exercising the
Option is the duly appointed executor or administrator of your estate or the
person to whom the Option has been transferred by your will or by the applicable
laws of descent and distribution.

 

7.Termination, Retirement, Disability or Death. The Option will vest and remain
exercisable as follows:

 

Event   Vesting   Exercise Period Death   Immediate vesting as of death.  
Expires earlier of (i) original expiration date, or (ii) 3 years after death.  
        Disability   Immediate vesting as of incurrence of Disability.   Expires
earlier of (i) original expiration date, or (ii) 3 years after Disability.      
    Retirement (Termination of Employment because of retirement from active
employment on or after age 55 and 10 Years of Service)   Unvested Awards
forfeited as of Retirement.   Expires earlier of (i) original expiration date,
or (ii) 3 years after Retirement.           Voluntary Termination of Service  
Unvested Awards forfeited as of Termination of Service.   Expires earlier of (i)
original expiration date, or (ii) 30 days after Termination of Service.        
  Involuntary Termination of Service not for Cause   Unvested Awards forfeited
as of Termination of Service.   Expires earlier of (i) original expiration date,
or (ii) 1 year after Termination of Service.           Involuntary Termination
of Service for Cause   Unvested Awards forfeited as of Termination of Service.  
Vested Awards immediately cancelled.

 



Except as expressly provided herein, all rights hereunder shall cease to accrue
as of the date of your Termination of Service with the Company and its
Affiliates. You will forfeit the unvested portion of any award and all rights to
continue vesting in awards shall cease as of the date of Termination of Service.
Further, you will not be entitled to receive additional awards hereunder after
Termination of Service.

 

8.Change in Control. In the event of a Change in Control, the following
provisions apply:

 

a.Cashout of Awards. Unless assumed, substituted or continued in accordance with
Section 5.4(a) of the Plan, any portion of the Option that has not vested or
terminated as of the date of the Change in Control shall vest and become
exercisable in full as of immediately prior to the Change in Control.

 

b.Rollover of Awards. If assumed, substituted or continued in accordance with
Section 5.4(a) of the Plan, the Option shall remain outstanding and be continued
in accordance with its applicable terms, and vesting shall not be accelerated;
provided, however, if you incur an involuntary Termination of Service not for
Cause (as defined in Section 2.6 of the Plan) or a voluntary Termination of
Service for Good Reason (as defined in Section 5.4(c) of the Plan) on or before
the second anniversary of the date of a Change in Control, any portion of the
Option that has not vested or terminated as of your Termination of Service shall
vest as of your Termination of Service and become exercisable in full as of the
date of such Termination of Service. For purposes of the Exercise Period, such a
termination shall be considered an Involuntary Termination not for Cause or, if
applicable, a Retirement, under Section 7 of this Agreement.

 

9.Withholdings. The Company or your local employer shall have the power and the
right to deduct or withhold, or require you to remit to the Company or your
local employer, an amount sufficient to satisfy taxes imposed under the laws of
any country, state, province, city or other jurisdiction, including but not
limited to income taxes, capital gain taxes, transfer taxes, and social security
contributions, and National Insurance Contributions, that are required by law to
be withheld with respect to the grant of the Option, any exercise of the your
rights under this Agreement, the sale of Shares acquired from the exercise of
the Option, and/or payment of dividends on Shares acquired pursuant to the
Option. You may elect to satisfy any such tax withholding obligations using any
of the Exercise Price payment methods described in Section 5 above, in the
Committee’s discretion.

 

10.Transfer of Option. You may not transfer the Option or any interest in the
Option except by will or the laws of descent and distribution or except as
permitted by the Committee and as specified in the Plan. Any other attempt to
dispose of your interest will be null and void.

 



11.Requirements for and Forfeiture of Award.

 

a.General. The Award is expressly contingent upon you complying with the terms,
conditions and definitions contained in this Section 11 and in any other
agreement that governs your noncompetition with the Company and its Affiliates,
your nonsolicitation of employees, customers, suppliers, business partners and
vendors of the Company and its Affiliates, and/or your conduct with respect to
trade secrets and proprietary and confidential information of the Company and
its Affiliates.

 

b.Remedies.

 

1.You expressly agree and acknowledge that the forfeiture provisions of
subsection 11.b.2. of this Agreement shall apply if, from the Grant Date until
the date that is twenty-four (24) months after your Termination of Service for
any reason, you (i) enter into an employment, consultation or similar agreement
or arrangement (including any arrangement for service as an agent, partner,
stockholder, consultant, officer or director) with any entity or person engaged
in a business in which the Company or its Affiliates are engaged if the business
is competitive (in the sole judgment of the Committee) with the Company or its
Affiliates and the Committee has not approved the agreement or arrangement in
writing, or (ii) make any statement, publicly or privately (other than to your
spouse and legal advisors), which would be disparaging (as defined below) to the
Company or its Affiliates or their businesses, products, strategies, prospects,
condition, or reputation or that of their directors, employees, officers or
members, or (iii) write or contribute to a book, article or other media
publication, whether in written or electronic format, that is in any way
descriptive of the Company or its Affiliates or your career with the Company or
its Affiliates without first submitting a draft thereof, at least thirty (30)
days in advance, to the Company’s Senior Vice President, General Counsel and
Corporate Secretary or his or her delegate, whose judgment about whether such
book, article or other media publication is disparaging shall be determinative;
or such a book, article or other media publication is published after a
determination that it is disparaging; provided, however, that nothing herein
shall preclude you from reporting (in good faith) possible violations of federal
law or regulation to any governmental agency or entity, including but not
limited to, the Department of Justice, the Securities and Exchange Commission,
the Congress, and/or any agency Inspector General, or making any other
disclosures that are protected under the whistleblower provisions of federal or
state law or regulation, or from otherwise making any statement (in good faith)
which is required by any applicable law or regulation or the order of a court or
other governmental body.

 

For purposes of this subsection 11.b.1, the term “disparaging” shall mean any
statement or representation (whether oral or written and whether true or untrue)
which, directly or by implication, tends to create a negative, adverse, or
derogatory impression about the subject of the statement or representation or
which is intended to harm the reputation of the subject of the statement or
representation.

 



2.In addition to the relief described in any other agreement that governs your
noncompetition with the Company and its Affiliates, your nonsolicitation of the
employees, customers, suppliers, business partners and vendors of the Company or
its Affiliates, and/or your conduct with respect to the trade secrets and
proprietary and confidential information of the Company and its Affiliates, if
the Committee determines, in its sole judgment, that you have violated the terms
of any such agreement, or you have engaged in an act that violates subsection
11.b.1. of this Agreement, (i) any portion of the Option you have not exercised
(whether vested or unvested) shall immediately be cancelled, and you shall
forfeit any rights you have with respect to the Option as of the date of the
Committee’s determination, and (ii) you shall immediately deliver to the Company
Shares equal in value to the amount of any profit you realized upon an exercise
of the Option during the period beginning twelve (12) months prior to your
Termination of Service and ending on the date of the Committee’s determination.

 

3.Notwithstanding anything in the Plan or this Agreement to the contrary, you
acknowledge that the Company may be entitled or required by law, Company policy
or the requirements of an exchange on which the Shares are listed for trading,
to recoup compensation paid to you pursuant to the Plan, and you agree to comply
with any Company request or demand for recoupment.

 

12.Adjustments. Any adjustments to the Option will be governed by Section 5.3 of
the Plan.

 

13.Restrictions on Exercise. Exercise of the Option is subject to the conditions
that, to the extent required at the time of exercise, (i) the Shares covered by
the Option will be duly listed upon the New York Stock Exchange (or any other
securities exchange on which the Shares may be listed), and (ii) a Registration
Statement under the Securities Act of 1933 with respect to the Shares will be
effective. The Company will not be required to deliver any Common Stock until
all applicable federal and state laws and regulations have been complied with
and all legal matters in connection with the issuance and delivery of the Shares
have been approved by counsel for the Company.

 

14.Disposition of Securities. By accepting the Award, you acknowledge that you
have read and understand the Company’s policy, and are aware of and understand
your obligations under applicable securities laws in respect of trading in the
Company’s securities, and you agree not to use the Company’s “cashless exercise”
program (or any successor program) at any time when you possess material
nonpublic information with respect to the Company or when using the program
would otherwise result in a violation of securities law. The Company will have
the right to recover, or receive reimbursement for, any compensation or profit
you realize on the exercise of the Option or by the disposition of Shares
received upon exercise of the Option to the extent that the Company has a right
of recovery or reimbursement under applicable securities laws.

 

15.Plan Terms Govern. The exercise of the Option, the disposition of any Shares
received upon exercise of the Option, and the treatment of any gain on the
disposition of these Shares are subject to the provisions of the Plan and any
rules that the Committee may prescribe. The

 



Plan document, as may be amended from time to time, is incorporated into this
Agreement. Capitalized terms used in this Agreement have the meaning set forth
in the Plan, unless otherwise stated in this Agreement. In the event of any
conflict between the terms of the Plan and the terms of this Agreement, the Plan
will control. By accepting the Award, you acknowledge that the Plan and the Plan
prospectus, as in effect on the date of this Agreement, have been made available
to you for your review.

 

16.Personal Data.

 

a.By entering into this Agreement, and as a condition of the grant of the
Option, you expressly consent to the collection, use, and transfer of personal
data as described in this Section to the full extent permitted by and in full
compliance with applicable law.

 

b.You understand that your local employer holds, by means of an automated data
file, certain personal information about you, including, but not limited to,
name, home address and telephone number, date of birth, social insurance number,
salary, nationality, job title, any shares or directorships held in the Company,
details of all options or other entitlement to shares awarded, canceled,
exercised, vested, unvested, or outstanding in your favor, for the purpose of
managing and administering the Plan (“Data”).

 

c.You further understand that part or all of your Data may be also held by the
Company or its Affiliates, pursuant to a transfer made in the past with your
consent, in respect of any previous grant of options or awards, which was made
for the same purposes of managing and administering of previous award/incentive
plans, or for other purposes.

 

d.You further understand that your local employer will transfer Data to the
Company or its Affiliates among themselves as necessary for the purposes of
implementation, administration, and management of your participation in the
Plan, and that the Company or its Affiliates may transfer Data among themselves,
and/or each, in turn, further transfer Data to any third parties assisting the
Company in the implementation, administration, and management of the Plan (“Data
Recipients”).

 

e.You understand that the Company or its Affiliates, as well as the Data
Recipients, are or may be located in your country of residence or elsewhere,
such as the United States. You authorize the Company or its Affiliates, as well
as the Data Recipients, to receive, possess, use, retain, and transfer Data in
electronic or other form, for the purposes of implementing, administering, and
managing your participation in the Plan, including any transfer of such Data, as
may be required for the administration of the Plan and/or the subsequent holding
of Shares on your behalf, to a broker or third party with whom the Shares may be
deposited.

 

f.You understand that you may show your opposition to the processing and
transfer of your Data, and, may at any time, review the Data, request that any
necessary amendments be made to it, or withdraw your consent herein in writing
by contacting the Company. You further understand that withdrawing consent may
affect your ability to participate in the Plan.

 



17.Discretionary Nature and Acceptance of Award. By accepting this Award, you
agree to be bound by the terms of this Agreement and acknowledge that:

 

a.The Company (and not your local employer) is granting your Option.
Furthermore, this Agreement is not derived from any preexisting labor
relationship between you and the Company, but rather from a mercantile
relationship.

 

b.The Company may administer the Plan from outside your country of residence and
United States law will govern all options granted under the Plan.

 

c.Benefits and rights provided under the Plan are wholly discretionary and,
although provided by the Company, do not constitute regular or periodic
payments.

 

d.The benefits and rights provided under the Plan are not to be considered part
of your salary or compensation under your employment with your local employer
for purposes of calculating any severance, resignation, redundancy or other end
of service payments, vacation, bonuses, long-term service awards,
indemnification, pension or retirement benefits, or any other payments, benefits
or rights of any kind. You waive any and all rights to compensation or damages
as a result of the Termination of Service with your local employer for any
reason whatsoever insofar as those rights result, or may result, from the loss
or diminution in value of such rights under the Plan or your ceasing to have any
rights under, or ceasing to be entitled to any rights under, the Plan as a
result of such termination.

 

e.The grant of the Option hereunder, and any future grant of an option under the
Plan, is entirely voluntary, and at the complete discretion of the Company.
Neither the grant of the Option nor any future grant by the Company will be
deemed to create any obligation to make any future grants, whether or not such a
reservation is explicitly stated at the time of such a grant. The Company has
the right, at any time and/or on an annual basis, to amend, suspend or terminate
the Plan; provided, however, that no such amendment, suspension, or termination
will adversely affect your rights hereunder.

 

f.The Plan will not be deemed to constitute, and will not be construed by you to
constitute, part of the terms and conditions of employment. Neither the Company
nor your local employer will incur any liability of any kind to you as a result
of any change or amendment, or any cancellation, of the Plan at any time.

 

g.Participation in the Plan will not be deemed to constitute, and will not be
deemed by you to constitute, an employment or labor relationship of any kind
with the Company.

 

18.Limitations. Nothing in this Agreement or the Plan gives you any right to
continue in the employ of the Company or any of its Affiliates or to interfere
in any way with the right of the Company or any Affiliate to terminate your
employment at any time. Payment of Shares is not secured by a trust, insurance
contract or other funding medium, and you do not have any interest in any fund
or specific asset of the Company by reason of the Option. You have no

 



rights as a stockholder of the Company pursuant to the Option until Shares are
actually delivered to you.

 

19.Incorporation of Other Agreements. This Agreement and the Plan constitute the
entire understanding between you and the Company regarding the Option. This
Agreement supersedes any prior agreements, commitments or negotiations
concerning the Option.

 

20.Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of the other provisions
of the Agreement, which will remain in full force and effect. Moreover, if any
provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.

 

21.Governing Law. The Plan, this Agreement, and all determinations made and
actions taken under the Plan or this Agreement shall be governed by the internal
substantive laws, and not the choice of law rules, of the State of Delaware and
construed accordingly, to the extent not superseded by applicable federal law.

 

22.Successors and Assigns of the Company. The terms and conditions of this
Agreement shall be binding upon and shall inure to the benefit of the Company
and its successors and assigns.

 

23.Acknowledgements. By accepting this Agreement, you agree to the following:
(i) you have carefully read, fully understand and agree to all of the terms and
conditions described in this Agreement, the Plan, the Plan’s prospectus and all
accompanying documentation; and (ii) you understand and agree that this
Agreement and the Plan constitute the entire understanding between you and the
Company regarding the Option, and that any prior agreements, commitments or
negotiations concerning the Option are replaced and superseded.

 

24.Award Acceptance. To retain this Award, you must accept it by signing the
Agreement below and, by signing this Agreement, you will be deemed to consent to
the application of the terms and conditions set forth in this Agreement and the
Plan. If you do not wish to accept this Award, you must contact AdvanSix Inc.,
300 Kimball Drive, Suite 101, Parsippany, New Jersey 07054 in writing within
thirty (30) days of the Award Date, or otherwise this Award shall for all
purposes be deemed accepted.

 

I Accept:       Signature Date

 



VESTING SCHEDULE

 

[VESTING PROVISIONS CONSISTENT WITH THE PLAN]

 